Citation Nr: 1608784	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  09-46 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a stomach disorder, to include gastroesophageal reflux disease and gastroparesis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancé


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1973 to March 1977.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2011, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is of record.

The claim was remanded by the Board in February 2012 and September 2014.  It is once again before the Board for consideration.

In characterizing the issue on appeal, in light of a March 2012 VA examination showing diagnoses of gastroesophageal reflux disease and gastroparesis, the Board has considered Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) which holds that what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The Board acknowledges that the Veteran is service connected for irritable bowel syndrome with colitis.  The decision below does not affect that award.

 


FINDINGS OF FACT

1. A stomach disorder, to include gastroesophageal reflux disease and gastroparesis, is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.
 
2. A stomach disorder, to include gastroesophageal reflux disease and gastroparesis, was not caused or aggravated by any service connected disability.


CONCLUSIONS OF LAW

1. A stomach disorder, to include gastroesophageal reflux disease and gastroparesis, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).
 
2. A stomach disorder, to include gastroesophageal reflux disease and gastroparesis, is not proximately due to, the result of, or aggravated by service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In April 2007 and February 2008 VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

At the July 2011 Board hearing testimony was elicited by the Veteran's representative and the undersigned regarding his symptomatology during and since service and the undersigned suggested the submission of evidence that may have been overlooked.  The material issue on appeal was therefore fully developed.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010); see also 38 C.F.R. § 3.103(c)(2) (2015).

Pursuant to the Board's September 2014 remand, the AOJ obtained an addendum opinion addressing whether gastroesophageal reflux disease may have been caused or permanently aggravated by service-connected irritable bowel syndrome.  The claim was then readjudicated and a supplemental statement of the case was issued.  Hence, the Board finds that there has been substantial compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Principles and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).
 
Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).
 
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran claims that his gastroesophageal reflux disease is directly related to an episode of viral gastroenteritis which occurred during service, or, in the alternative, was caused or is aggravated by his service-connected irritable bowel syndrome.  Multiple recent VA and private treatment records show diagnoses of gastroesophageal reflux disease.  He has therefore met the current disability requirement.  The dispositive issue is whether gastroesophageal reflux disease is directly related to service or is secondary to a service-connected disability.  There are three medical opinions addressing this question.

In letter dated July 2011, one of the Veteran's private providers, Dr. "J.C.", stated that, in his professional medical opinion, "The patient has a service-connected [gastroesophageal reflux disease], and irritable bowel syndrome.  His symptoms started in the military, for which he was diagnosed with gastritis, but he has progressed over the years with more current diagnoses of [gastroesophageal reflux disease] and irritable bowel syndrome."  Dr. J.C. indicated that he had reviewed the appellant's "Air Force records" as well as his own records.  He added that he had been treating the Veteran for the past eight years.

In March 2012, a VA examiner, an M.D., diagnosed the Veteran with gastroesophageal reflux disease and gastroparesis.  After reviewing the claims file, and discussing the claim with "in detail with the GI service," the examiner opined that the Veteran's current gastroesophageal reflux disease/gastroparesis was less likely than not related to service.  Although the appellant was treated for acute viral gastroenteritis in service, service treatment records were negative for a diagnosis or symptoms of gastroesophageal reflux disease/gastroparesis, the separation examination was negative for indigestion or gastroesophageal reflux disease/gastroparesis, and gastroesophageal reflux disease/gastroparesis was not diagnosed until decades after his military service.  The examiner further observed that Dr. J.C. incorrectly stated that the Veteran had been diagnosed with gastritis while in service.  As to secondary service connection, the March 2012 VA examiner opined that gastroesophageal reflux disease/gastroparesis was not caused by, a result of, or permanently aggravated by his service-connected irritable bowel syndrome with colitis because, after reviewing the medical literature, there was no medical evidence showing the two disorders are related.

In September 2014, the Board remanded the appeal for an addendum opinion regarding secondary service connection.  In April 2015, after reviewing the claims file, another VA physician stated that he fully agreed with the March 2012 opinion because irritable bowel syndrome is a functional disease of the small and large intestines and has no connection whatsoever with dysfunction of the gastroesophageal sphincter that causes gastroesophageal reflux disease.  Thus, he concluded, Dr. J.C.'s opinion was not supported by any clinical experience or medical literature and it was "not likely" that gastroesophageal reflux disease was proximately due to or permanently aggravated by irritable bowel syndrome.

Based on the above, the Board finds that a preponderance of the most probative evidence is against the claim.

While a September 1977 VA general medical examination noted a history of gastritis, the separation examination is negative for complaints of indigestion or other symptoms of gastroesophageal reflux disease or gastroparesis; service treatment records show only treatment for viral gastroenteritis.  Hence, as noted by the March 2012 examiner, Dr. J.C.'s assumption that the Veteran was diagnosed with gastritis while in service is not accurate.  This severely undermines the probative value of his opinion.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

While the Veteran may argue that gastroenteritis and gastritis both affect the stomach, see Dorland's Illustrated Medical Dictionary 758, 891 (30th ed. 2003) (defining gastritis as inflammation of the stomach and gastroenteritis as "acute inflammation of the lining of the stomach and intestine characterized by anorexia, nausea, diarrhea, abdominal pain, and weakness, which has various causes, including food poisoning due to infection...consumption of irritating food and drink; or psychological factors such as anger, stress, and fear"), and thus any incidental mischaracterization of the in-service diagnosis should not undermine the overall value of the opinion, the Board disagrees.  Dr. J.C.'s opinion is essentially conclusory and therefore does not explain how one separate and distinct disorder "characterized by anorexia, nausea, diarrhea, abdominal pain, and weakness" can progress into another separate and distinct disorder with "principal characteristics [of] heartburn and regurgitation."  See Dorland's Illustrated Medical Dictionary at 533.  Thus, Dr. J.C.'s opinion carries little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  In contrast, the March 2012 VA doctor provided a well-supported rationale addressing direct service connection.  Id.  Since she also reviewed the entire claims file and provided an accurate account of the Veteran's medical history, her opinion outweighs that of Dr. J.C.

Regarding secondary service connection, while the Veteran stated at the hearing that his doctor provided him with a medical opinion indicating that gastroesophageal reflux disease was due to irritable bowel syndrome, it is not clear that Dr. J.C.'s July 2011 statement even supports that theory.  Dr. J.C. characterized gastroesophageal reflux disease and irritable bowel syndrome as a "progression" of symptoms that started in the military.  Hence, the opinion appears to conclude that both disorders can be directly traced back to military service - not that irritable bowel syndrome caused or aggravated gastroesophageal reflux disease.  Even if the opinion could be read to support such a theory, because Dr. J.C. did not provide a rationale, any such conclusion would be outweighed by the April 2015 VA opinion which was supported by a rationale.  Id. at 304.  

While the April 2015 examiner did not express his opinion in terms that precisely correspond to the applicable legal standard - he stated that it was "not likely" that gastroesophageal reflux disease was secondary to irritable bowel syndrome - his statement that there is "no connection whatsoever" between the two disorders and that he is in complete agreement with the March 2012 opinion makes clear that he believes that there is less than a 50 percent chance that the two are related.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

The Board has considered the October 2007 statements of the appellant's daughter, who attested to knowing of the Veteran's "stomach problems" for "as long as I can remember," and the appellant's son-in-law, who attested to recurring "stomach pain" for "the past few weeks."  To the extent these statements are credible, the son-in-law's report fails to provide any evidence of a link to service or a service-connected disability and the daughter's timeline is vague.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010).  The Board has also considered the competent and credible October 2007 statement of the appellant's fiancé who reported that the Veteran had experienced symptoms of reflux for 15 years.  Even if true, however, it shows only that the Veteran had gastroesophageal reflux disease since about 1992 - still nearly 15 years after separation from service.  Hence, the Board finds these statements insufficient to outweigh the competent and credible medical evidence to the contrary.

To the extent the Veteran, his representative, daughter, son-in-law or fiancé have offered their opinion that a stomach disorder is related to in-service treatment for viral gastroenteritis, or that it was caused or aggravated by service-connected irritable bowel syndrome, this appears to be testimony regarding an internal medical process which extends beyond an immediately observable cause-and-effect relationship.  Opinions of this type have been found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  To the extent that they are competent to so opine, the Board finds the specific, reasoned opinions of the VA examiners to be of greater probative weight than any such general lay assertions.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for a stomach disorder, to include gastroesophageal reflux disease and gastroparesis.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a stomach disorder, to include gastroesophageal reflux disease and gastroparesis is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


